Citation Nr: 0639446	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

In March 2004, the Board remanded this issue to the VA 
Appeals Management Center (AMC) so that attempts could be 
made to verify the veteran's reported stressors.  Those 
attempts were fruitless.  In April 2006, the AMC issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.  The veteran's VA claims folder has 
been returned to the Board for additional appellate 
proceedings.

Representation

In a May 2003 memorandum to the RO, the veteran's service 
organization revoked its representation of the veteran.  The 
veteran was accorded the opportunity to seek representation 
from another source.  See a letter dated March 9, 2004 from 
the AMC to the veteran, pages 6-7.  He evidently declined 
such representation, and he now represents himself in this 
matter.  See 38 C.F.R. § 20.608(a).

Issue not on appeal

In its March 2004 decision, the Board denied the veteran's 
claim of entitlement to 
Service connection for diabetes mellitus, claimed on the 
basis of exposure to herbicides during his purported Vietnam 
service.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2006).  Accordingly, that matter has been resolved 
and will be discussed no further herein. 


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  The veteran did not serve in Vietnam or offshore Vietnam.  

3.  A preponderance of the competent medical evidence of 
record indicated that the veteran has a depressive disorder 
due to severe, non service-connected diabetes mellitus, and 
that he does not have PTSD.  




CONCLUSION OF LAW

PTSD was not incurred in naval service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was noted in the Introduction, the Board remanded this 
case issues in March 2004 for additional evidentiary and 
procedural development, specifically obtaining the veteran's 
service personnel records in an effort to determine the 
precise nature of his duties.  

A review of the record indicates that the AMC attempted to 
obtain the veteran's service personnel records, but that 
these could not be located.  The SSOC indicates that three 
responses from the service department, in March 2004, June 
2004 and March 2006, all indicated that the requested records 
could not be located.  Because these records have not been 
located after multiple attempts, the Board believes that an 
additional remand to conduct a further search would be an 
exercise in futility. 
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].

Thus, the Board's remand directives were complied with to the 
extent practicable.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].   

The VCAA

The Veterans Claims Assistance Act of 2000 includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

There are two VCAA letters of record.  The RO sent the 
veteran a 3 page VCAA letter in October 2002, and the AMC 
sent a 7 page VCAA letter to the veteran in March 2004.  
These letters fully notified the veteran of the requirements 
of the VCAA.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The October 2002 VCAA letter asked the 
veteran to provide evidence and information concerning 
traumatic incident(s) in service, as well as medical evidence 
which included a PTSD diagnosis.  See the October 7, 2002 
VCAA letter, pages 1-2.  In addition, the March 2004 VCAA 
letter, in a section entitled "What Must the Evidence Show 
to Support Your Appeal?" provided the veteran with notice 
that in order for his claim to be granted, the evidence must 
show: 1. an in-service disease or injury; 
2. a current mental disability; and 3. a relationship between 
1. and 2.  See the March 9, 2004 VCAA letter, page 6.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "Relevant records from any Federal 
agency.  This may include medical records from the military, 
VA Medical Centers (including private facilities where VA 
authorized treatment), or Social Security Administration." 
Id., page 5.

The veteran was further advised that VA would make 
"reasonable efforts" to obtain "Relevant records not held 
by a Federal agency"  This may include records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Id.  The October 2002 VCAA letter 
informed the veteran that he would be scheduled for a VA 
examination.  [That examination was in fact completed in 
November 2002.]
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2004 VCAA letter notified the veteran that he 
"must give us enough information about your records so that 
we can request them from the person or agency that has them . 
. . It is your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency."  Id., page 5 [emphasis as in 
original]. 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2004 VCAA letter included notice that "If there is 
any other evidence or information that you think will support 
your claim, please let us know."  Id., page 2.  This 
language complies with the "give us everything you've got 
pertaining to your claim" requirement of 38 C.F.R. § 3.159(b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, the veteran was furnished specific notice under 
Dingess as to elements (4) and (5), degree of disability and 
effective date, in the April 2006 SSOC, pages 7and 8.  In any 
event, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
are not, and cannot be, assigned in the absence of service 
connection.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, post-service medical records, and 
the reports of three VA psychiatric examinations.  

As was discussed above, pursuant to the Board's remand, the 
AMC made multiple efforts to obtain the veteran's personnel 
records from official sources.  Those efforts were fruitless.  
Where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  See also Hayre, supra.  So it is in this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(a)(2005).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy", the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). 

Factual background

The Board believes that a very brief overview of the 
veteran's medical history would aid in an understanding of 
its decision.

There is no indication of any psychiatric problems in service 
or for many years thereafter.  The extensive medical records 
in the file indicate that the veteran has a lengthy history 
of progressively worsening diabetes mellitus, leading to the 
amputation of two gangrenous toes in January 2001.  Those 
same medical reports also indicated that the veteran had 
depression, described as being secondary to the diabetes 
mellitus.  A December 2001 VA examination report concluded 
that the veteran's diagnosis was depressive disorder.  In 
none of those medical records did the veteran refer to his 
military service as a source of his psychiatric problems. 

In August 2002, the veteran filed a claim of entitlement to 
service connection for PTSD.  Coincident therewith, he began 
to claim that his psychiatric problems began in service due 
to Vietnam combat, in particular firing at targets onshore 
Vietnam.  
Recent medical reports include diagnoses of PTSD based upon 
the veteran's statements.  See, in particular, reports of VA 
examinations in November 2002 and March 2003.

As was noted in the Introduction, the PTSD claim was remanded 
so that additional tempts could be made to verify particulars 
of the veteran's naval service.  As has been discussed above, 
those attempts were futile.  

Analysis

The veteran seeks service connection for PTSD.  As has been 
discussed above, 
in order for the claim to be granted there must be (1) a 
diagnosis of PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) a medical nexus between the PTSD and the 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2006).  The 
Board will address each of these elements in turn.

With respect to a diagnosis of PTSD, the factual background 
section above shows a dramatic turn in the veteran's 
presentation, and therefore the medical evidence of record.  
Prior to the veteran's August 2002 claim of entitlement to 
monetary benefits from VA for PTSD, that disability had not 
been diagnosed.  Rather, depression due to the veteran's 
severe diabetes mellitus was diagnosed.  See, e.g., the 
report of a December 2001 VA psychiatric examination.  After 
the veteran filed his PTSD claim in August 2002, there were 
several diagnoses of PTSD, all based on the veteran's 
accounts of participating in bombardments offshore Vietnam 
while stationed aboard the USS Little Rock.  See, e.g., the 
report of a November 2002 VA psychiatric examination.  

A review of the history of the USS Little Rock (CLG-4) 
indicates no service offshore Vietnam. According to the 
official ship's history, the USS Little Rock served in the 
Caribbean and rotated to the Mediterranean Sea. She relieved 
the USS Springfield as the flagship of the Sixth Fleet in 
January 1967, and changed her home port to Gaeta, Italy. Her 
remaining service was with the Sixth Fleet until she was re-
designated as CG-4 in June 1975, de-commissioned and stricken 
from active service in November 1976. There is no indication 
whatsoever that the Little Rock served in the waters off 
Vietnam.

The Board additionally notes that the veteran's DD form 214 
does not indicate that he served in or offshore Vietnam as he 
claims.  Further, his DD Form 214 indicates that he was a 
mail clerk; there is no official indication that he ever 
served in a gunnery capacity.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Moreover, 
the Court has declared that in adjudicating a claim, the 
Board has the responsibility to weigh and assess the 
evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000).

The only evidence that the veteran served anywhere near 
Vietnam emanates from the veteran himself.  The Board places 
greater weight of probative value on the official records, 
including his DD form 214.  Although the Court has held that 
VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party, it has further held that 
personal interest may affect the credibility of the evidence.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
Board finds the veteran's recent statements concerning 
service in the Vietnam War, made in connection with his claim 
for monetary benefits from the government, to be lacking in 
credibility.  In particular, the Board cannot help but notice 
the dramatic shift in the veteran's presentation, from 
indicating that the source of his depression was his (well-
documented) diabetes mellitus prior to his filing the PTSD 
claim to indicating that purported Vietnam service was the 
cause of PTSD after he filed his claim.

The Board observes in passing that this case is somewhat 
similar to Samuels v. West, 11 Vet. App. 433, 436 (1999) 
[where a veteran sought service connection for post-traumatic 
stress disorder, based upon multiple stressors occurring 
during "combat" in Vietnam, and the record clearly showed he 
had never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors].  Here, unlike in Samuels, there is no presumption 
of credibility. In any event, the Board discounts the 
veteran's statements as unbelievable.

In summary, the credible evidence shows the veteran did not 
have Vietnam service and did not participate in any combat 
action against any enemy.

The recent medical opinions which diagnose PTSD all do so 
based on the veteran's reports of being involved in fire 
missions in the Vietnam war.  As an example, the most recent 
evaluation of record, in March 2003 by J.C.Y., Ph.D., 
includes the following statement:  "His ship was involved in 
the offshore shelling of targets in Vietnam, and he remembers 
feeling horror on behalf of the people being bombarded."

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  In this case, the 
official records make it clear that the veteran never served 
in or near Vietnam.  

The Board therefore rejects as lacking probative value the 
various recent medical opinions which diagnose PTSD, all of 
which rely on the veteran's statements concerning his 
purported Vietnam service.  The Board accepts the diagnoses 
of depression based on diabetes mellitus, which is well 
documented as being severe and indeed led to the amputation 
of two toes in January 2001.  Those include the December 2001 
examination report referred to above, as well as a February 
2001 report from the University of Chicago Hospital which 
states:  Since his recent illness, he has been depressed . . 
. ." 

For these reasons, the Board concludes that a preponderance 
of the evidence is against the veteran's claim as to element 
(1), current disability.  The claim fails on that basis 
alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to the second § 3.304(f) element, stressors, the 
Board's discussion above should make it clear that combat 
status has not been demonstrated.  The official records make 
it clear that he did not serve anywhere near Vietnam as he 
claims.  There are no awards or decorations indicative of 
combat status.

With respect to the veteran's claimed stressors, none have 
been corroborated.  Indeed, the claimed stressors involve the 
veteran's purported participation in shelling Vietnam from 
the USS Little Rock.  As discussed above, the USS Little Rock 
was never anywhere near Vietnam, and was not otherwise 
engaged in combat.

In short, element(2) has also not been met, and the claim 
fails on that basis also.  

With respect to the final element, medical nexus, the recent 
medical opinions which diagnosed PTSD related that diagnosis 
to the veteran's manifestly untrue story about his alleged 
Vietnam service.  Those opinions are no better than the 
veteran's underlying statements.  See Swann and Reonal, both 
supra.  The third § 3.304(f) element, and therefore all 
elements, fails. 

In summary, for reasons and bases expressed immediately 
above, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  The benefit sought on appeal is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


